
	
		II
		110th CONGRESS
		1st Session
		S. 279
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2007
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To repeal certain sections of the Act of May 26, 1936,
		  pertaining to the Virgin Islands.
	
	
		1.Repeal of certain laws
			 pertaining to the Virgin Islands
			(a)RepealSections
			 1 through 6 of the Act of May 26, 1936 (48 U.S.C. 1401 et seq.), are
			 repealed.
			(b)Effective
			 DateThe amendment made by this section takes effect on July 22,
			 1954.
			
